Citation Nr: 1023194	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-36 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin




THE ISSUE

Entitlement to an apportionment of the Veteran's nonservice-
connected pension benefits.  




ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1969 and from September 1972 to November 1973.  The 
appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  


FINDINGS OF FACT

1.  The Veteran is in receipt of VA nonservice-connected 
pension benefits.  

2.  The Veteran has no income other than his VA benefits and 
apportionment would create an undue hardship on him.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's 
nonservice-connected pension benefits have not been met.  38 
U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 
3.452, 3.458 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  But VCAA 
provisions are not applicable where, as is the case here, the 
appellant is not seeking entitlement to benefits under 
Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453 (2006) 
(noting that VCAA provisions do not apply where a claim is 
seeking a decision regarding the distribution of benefits 
under chapter 55, not entitlement to benefits under chapter 
51); see also Lueras v. Principi, 18 Vet. App. 435, 438-39 
(2004) (VCAA provisions are inapplicable to waiver of 
indebtedness claims); Barger v. Principi, 16 Vet. App. 132, 
138 (2002) (VCAA provisions are inapplicable to waiver of 
recovery of overpayment claims); Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc) (VCAA provisions are 
inapplicable to CUE claims).  

Although the VCAA is inapplicable to this claim, VA has the 
duty to provide certain notification to all interested 
parties in simultaneously contested claims.  See 38 C.F.R. §§ 
19.100-102 (2009).  Upon the filing of a notice of 
disagreement in a simultaneously contested claim, all 
interested parties and their representatives must be 
furnished a copy of the statement of the case by VA.  38 
C.F.R. § 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal must be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  38 
U.S.C.A. § 7105A (West 2002); 38 C.F.R. § 19.102.  

Here, the appellant filed a notice of disagreement in April 
2008 and a substantive appeal in November 2008.  In response 
to the notice of disagreement, the RO issued a statement of 
the case and provided a copy to the appellant and to the 
Veteran.  In addition, the RO issued a supplemental statement 
of the case in January 2009, providing a copy to the 
appellant.  There is no evidence in the claims file, however, 
that the Veteran was provided with a copy of the supplemental 
statement of the case.  Nevertheless, for the reasons 
explained more fully below, the Board is denying the 
appellant's claim for an apportionment.  Such a decision is 
fully favorable to the Veteran.  As such, this decision poses 
no risk of prejudice to the Veteran, and the Board may 
proceed with appellate review.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).  

By a December 1993 rating decision, the Veteran was awarded 
nonservice-connected pension benefits.  A January 1994 letter 
from the RO reflects that the Veteran was being paid as a 
single person with no dependents.  Subsequent letters from 
the Veteran, including a letter in December 2007, indicate 
that he has been separated from his wife for many years, and 
that he had not claimed either his wife or his adult son as a 
dependent.  

The appellant contends, generally, that she needs an 
apportionment of the Veteran's nonservice-connected pension 
benefits to live.  

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, the law 
provides that all or any part of the Veteran's pension may be 
apportioned if the Veteran is not residing with his spouse or 
children, and the Veteran is not reasonably discharging his 
responsibility for the spouse and children's support.  38 
U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  It is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  The 
appellant does not claim, and the record does not show, that 
the Veteran has any responsibility for spousal or child 
support.  Therefore, the provisions for a "general" 
apportionment are not applicable.  

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the Veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the Veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
Veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the Veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  A veteran's benefits will not be apportioned 
where the total benefit payable to the disabled person does 
not permit payment of a reasonable amount to any apportionee.  
38 C.F.R. § 3.458(a).  

The appellant submitted information regarding her income and 
expenses in December 2006.  The appellant indicated at that 
time that she was unemployed with no income of her own, other 
than unemployment benefits, which were to expire in 
November 2006.  With regard to the monthly household 
expenses, she reported $200.00 (rent); $100.00 (grocery); 
$120 (utilities); $50.00 (telephone); and $50.00 (personal).  
In January 2008, the appellant submitted updated information 
regarding her income and household expenses.  She listed 
$1560.00 in monthly income. He monthly household expenses 
were reported to be $230.00 (rent); $150.00 (food); $175.00 
(utilities); $50.00 (telephone); and $200.00 (other).  Thus, 
the monthly expenses for the appellant total $805.00.  
Accordingly, based on the appellant's reported income, a net 
monthly surplus of $755.00 is demonstrated.  Therefore, 
although the financial information submitted by the appellant 
in December 2006 reflected no income and $550.00 in monthly 
expenses, she has not demonstrated that a hardship currently 
exists.  

The Veteran submitted information regarding his income and 
expenses in December 2007.  He reported that he had no 
income, other than his VA pension benefits; the record shows 
that his VA pension award was $860.00 per month.  Expenses 
reported by the Veteran included the basic necessities of 
$280.00 (rent); $100.00 (food); $137.00 (utilities); $40.00 
(telephone); and $50.00 (clothing). The Veteran's expenses 
total $607.00 per month.  A comparison of the Veteran's total 
expenses to his total monthly income reveals that he has a 
surplus of monthly income in the calculated amount of 
$253.00.  

As noted above, an apportionment of less than 20 percent is 
considered insufficient to constitute a reasonable basis for 
any apportionee.  38 C.F.R. § 3.451.  In the present case, 20 
percent of the Veteran's VA nonservice-connected pension 
benefits would be $172.00.  An apportionment of $172.00 would 
leave the Veteran with a surplus of $81.00 per month.  

Thus, it appears that even the most minimal level of 
apportionment of the Veteran's nonservice-connected pension 
benefits would cause undue hardship to the Veteran. As the 
total benefit payable to the Veteran does not permit the 
payment of a reasonable amount to the appellant, the 
Veteran's benefits cannot be apportioned.  38 C.F.R. §§ 
3.451, 3.458(a).

In sum, the Board finds that the competent and credible 
evidence of record supports a finding that the appellant has 
not demonstrated hardship.  The evidence also reflects that 
an apportionment of 20 percent or more of the Veteran's 
nonservice-connected pension benefits would result in an 
undue hardship to the Veteran.  In addition, as the Veteran's 
nonservice-connected pension benefits and his monthly 
expenses would not provide payment of a reasonable amount of 
at least 20 percent of his nonservice-connected pension 
benefits to the appellant, the Veteran's benefits cannot be 
apportioned.  Therefore, the criteria for a special 
apportionment have not been met.  See 38 C.F.R. §§ 3.451, 
3.458.  

In light of the foregoing, the Board concludes that the 
appellant is not entitled to an apportionment of the 
Veteran's nonservice-connected pension benefits.  38 U.S.C.A. 
§ 5307; 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458.  


ORDER

Entitlement to an apportionment of the Veteran's pension 
benefits for the appellant is denied.



____________________________________________
JOY MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


